DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 8-10, filed February 16, 2022, with respect to Claims 11-20 and 22-24 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of Claim 24, the 35 U.S.C. 103 rejections of Claim 11, 13, 16-18, 20, 23, and 24, and the objections to Claims 12, 14, 15, 19, and 22 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 11, and in particular, do not teach wherein one or more of the first neural network or the second neural network is to reduce a dependence of the geometric model on a number of data points in the input data.  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 18, and in particular, do not teach wherein the second neural network is to identify one or more regularities associated with the input data, and wherein the one or more regularities include motion patterns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JH
/JONI HSU/Primary Examiner, Art Unit 2611